[INSERT ON COMPAN Y LETTERHEAD] April 29, 2011 Via facsimile (703) 813-6968 and EDGAR Pamela Long Assistant Director United States Securities and Exchange Commission Division of Corporate Finance 100 F. Street, NE Washington DC 20549 Re: Sustainable Environmental Technologies Corporation Current Report on Form 8-K/A Filed March 7, 2011 Form 10-Q/A for the Quarter Ended December 31, 2010 Filed February 17, 2011 Form 10-K for the Year Ended March 31, 2010 Filed July 14, 2010 File No. 000-25488 Dear Ms. Long: Thank you for your April 21, 2011 correspondence regarding the above referenced filings of Sustainable Environmental Technologies Corporation (the "Company" or “SETCORP”). The following is in response to your April 21, 2011 correspondence.Underlined verbiage below constitutes your comments and our responses are in regular type. Form 10-Q For the Quarter Ended December 31, 2010 Item 1 – Financial Statements Note 8 – Notes Payable Convertible Note Payable to Metropolitan Real Estate LLC, page F-14 1. We have reviewed your response to prior comment 8 from our letter dated March 21, 2011 and your disclosures regarding the restatement on page F- 14, Given the material amounts involved, we continue to believe that you should file an item 4.02 Form 8-K and an amended Form 10-Q for the period ended September 30, 2010. Please ensure that your amended Form 10-Q includes currently dated management certifications that refer to the Form I0-Q/A. On April 29, 2011 we filed an item 4.02 Form 8-K and amended Form 10-Q for the period ended September 30, 2010 with currently dated management certifications that refer to the Form 10-Q/A Amendment No. 1 . 2. We note your response to comment 12 in our letter dated March 21, 2011 regarding your proposed disclosure under Internal Control over Financial Reporting. In future filings, please state management's assessment of effectiveness with respect to your company specifically rather than with respect to “the small business issuer”. In future filings, we will state management’s assessment of effectiveness with respect to our company specifically rather than with respect to “the small business issue”. Sincerely, SUSTAINABLE ENVIRONMENTAL TECHNOLOGIES CORPORATION /s/Bob Glaser By: Bob Glaser Its: Chief Executive Officer
